Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Rayan J. Zawada 
(Reg. No. 79,355) on 11/19/2021.

In the claims:    

In claim 1, lines 22-23; “a plurality of legs of the lower frame assembly to prevent 
movement of the retaining mechanism.” has been changed to --a plurality of legs of 
the lower frame assembly to prevent movement of the retaining mechanism; and  
wherein a side of the retaining mechanism is anchored to the plurality of legs at a 
higher elevation with respect to an opposing side of the retaining mechanism to 
form an inclined surface.--.

              Claims 17-20 have been cancelled. 

Election/Restrictions    
2.         Claims 1, 3 and 4 are allowable. The restriction requirements of claims 5-14  as set forth in the Office action mailed on 07/13/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions Ia-If mailed on 07/13/2020 has been withdrawn and claims 5-14 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
        Claims 1 and 3-14 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a plurality of mounting portions fixedly secures the retaining mechanism to a plurality of legs of the lower frame 
	
             Regarding claim 1, REPAC (2016/0158956 A1), Applicant Admitted Prior Art (Figs. 1-4), Morax (4,527,455), Morrett (3,605,840), and Gerson (3,605,839) alone or in combination thereof, as set forth in the non-Final Rejection mailed on 08/20/2021, fail to teach the above-limitations set forth in claim 1.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.

Conclusion 
 4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   November 19, 2021